Case 5:20-cv-00988-PRW Document 1-1 Filed 09/30/20 Page 1of1

Secure Services™

Date: September 24, 2020 GEO Secure Servicos™
Lawton Correctional and
Rehabilitation Facility

. 8607 SE Flower Mound Road
To: Inmate Population Lawton, OK 73801

mW Tal: 580-351-2778

Fax: 580-351-2641

From: Dr. M. Bowen, Facility Administrator, LCRF www.geogroup.com
RE: RETURN TO COVID-19 PHASE 1

Due to a recent increase in positive COVID-19 cases across the facility, and out of an abundance
of precaution, the facility is being placed on. COVID-19 Phase 1 Operations, which will involve
1 tier at a time being released from their cells for dayroom and shower activities for 3 hours per

day. We will return to COVID-19 Phase 3 operations as soon as feasible.

Your continued cooperation during this time is greatly appreciated.

a
roves EX) Jke/-7 DH see tar
ever Filed SEC te, / O a

 

: a

TO Cape~
Of Chja s4C.14 . ae
ee

 

 
